8. 'IASCF: review of the constitution - Public accountability and the composition of the IASB proposals for change' (vote)
on behalf of the PPE-DE Group. - Mr President, as you already said, the PPE-DE Group would like to request the postponement of the vote on this resolution. Certainly, the governance of the International Accounting Standards Board is not going to be solved in the next two weeks, so we have time to vote about this resolution in the next mini-plenary session here in Brussels.
The reason for this is that we have got some new proposals from the European Commission and maybe it is possible to polish up some of the wordings of the resolution.
The deadline was very tight and that is why we want to have more time and to have the vote on this during the next Brussels session.
Mr President, I am speaking as Chairman of the Committee on Economic and Monetary Affairs. In the current financial crisis, everybody realises that accounting standards and their potentially procyclical nature are a major issue. The governance of the structures that develop these accounting standards is a very important matter.
The European Commission, already addressed on these issues in the Radwan report, has chosen to draft a proposal that does not involve those who are responsible for the stability of the financial markets, that was drawn up hastily with American authorities who are reaching the end of their mandate and have been disowned by all the candidates in the American presidential election, and without consulting the Council or the European Parliament.
In a spirit of compromise and openness, we agree to reopen this discussion if the Commission for its part agrees to reconsider its proposal and to give a hearing to the European Parliament's proposals. That is why I would like the Commission to make a statement and undertake to reconsider its proposal. In that case we would be able to support Mrs Kauppi's proposal.
Member of the Commission. - Mr President, the Commission does not have a position on this point.
The Commission has not expressed an opinion.
Mrs Berès, did I understand correctly that you would support the proposer of this motion, Mrs Kauppi, in these circumstances?
Then we shall take the vote on this motion.
(Parliament adopted the motion for postponement of the vote)